t c memo united_states tax_court glenn patrick bogue petitioner v commissioner of internal revenue respondent docket no filed date glenn patrick bogue pro_se carrie l kleinjan for respondent memorandum findings_of_fact and opinion wells judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties pursuant to sec_6662 a of dollar_figure and dollar_figure for 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure petitioner’s and tax years the years in issue respectively after concessions the issues we must decide are whether petitioner is entitled to deduct certain transportation_expenses for travel between his residence and worksites during the years in issue whether petitioner is entitled to certain depreciation_deductions whether petitioner is entitled to certain deductions on his schedule c and whether petitioner is liable for the accuracy-related_penalties for the years in issue findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time he filed his petition petitioner was a resident of new jersey petitioner is an independent_contractor based in cherry hill new jersey during the years in issue petitioner lived in a house owned by his fiancé janis pannepacker ms pannepacker we sometimes also refer to ms pannepacker’s house as petitioner’s residence during the years in issue petitioner was building an addition to ms pannepacker’s house in his spare time during the years in issue petitioner worked with raymond j mancino mr mancino to renovate residential properties during his tax_year petitioner worked on properties at the following locations east upsal street philadelphia pennsylvania wissahickon avenue philadelphia pennsylvania and seminole avenue melrose park pennsylvania during his tax_year petitioner worked on properties at the following locations seminole avenue melrose park pennsylvania albright avenue elkins parks pennsylvania and coles mills road haddonfield new jersey those five work locations hereinafter sometimes referred to as worksites were and miles respectively from petitioner’s residence he worked at each of the worksites for a number of months and then when the project at that worksite was finished he moved to another worksite petitioner also received some income from his work as a track team coach petitioner declared bankruptcy during following a divorce during the bank foreclosed on his house and sold it the individual who purchased it razed the house before petitioner had removed all of his possessions including some of his important records among the records he lost were the purchase records for his ford explorer and for his tools petitioner’s credit was affected by his bankruptcy and consequently he was unable to get a credit card or open a bank account to provide a bank account for petitioner’s use ms pannepacker opened an account in her name that was used only for petitioner’s expenses although ms pannepacker wrote checks from the account at the direction of petitioner both she and petitioner treated all of the funds in the account as petitioner’s on his returns for the years in issue petitioner claimed deductions for a variety of expenses related to his transportation between his residence and the worksites he claimed deductions for car and truck expenses of dollar_figure and dollar_figure on schedules c profit or loss from business attached to his tax returns for and respectively in addition to car and truck expenses petitioner deducted as part of his other expenses on his schedules c amounts for tolls that he paid on the way to worksites he claimed deductions of dollar_figure and dollar_figure for those tolls during and respectively as part of the insurance expenses he reported on his schedules c petitioner deducted auto insurance expenses of dollar_figure and dollar_figure for and respectively petitioner also deducted dollar_figure in car rental expenses for the period during when he was renting a car after the ford explorer became inoperable additionally petitioner claimed a deduction of dollar_figure for the depreciation of his ford explorer which became inoperable during the dollar_figure he claimed as a depreciation deduction reflects petitioner’s estimate of its kelley blue_book value when it became inoperable on his tax_return petitioner claimed depreciation of dollar_figure for tools he purchased in a prior year his tool purchase records were lost when his house was destroyed during and he subsequently estimated the values of those tools for the purpose of depreciating them during the years in issue petitioner had a storage shed at ms pannepacker’s house where he kept all of his tools when he was not using them however he did not deduct any expense for depreciation of the storage shed on his tax_return for either year during petitioner had a dispute with one of his clients over the payment of a bill and was arrested in pennsylvania when the client reported to the police that petitioner had stolen a deposit in connection with that dispute ms pannepacker paid dollar_figure to the clerk of court on his schedule c for petitioner claimed a deduction for legal expenses of dollar_figure that amount also included dollar_figure petitioner had paid a lawyer to represent him during but never claimed as a deduction he therefore deducted both of those expenses on his return on the schedule c attached to his return petitioner claimed a deduction for dollar_figure in legal expenses related to a 2the sum of petitioner’s legal expenses from and is dollar_figure it is not clear from the record how he arrived at a deductible expense of dollar_figure lawsuit stemming from a contract dispute to substantiate those expenses he offered canceled checks totaling dollar_figure from ms pannepacker to the law firm he retained to represent him he also provided part of the complaint filed in that lawsuit and the retainer agreement he signed with the law firm that represented him petitioner was unable to find any other records to substantiate the full amount of his claimed legal expenses for petitioner used one of the rooms in ms pannepacker’s house as his office office during the years in issue but he did not claim a deduction for the business use of his office petitioner used the computer in the office to research parts for building houses and to keep track of his billing he also used the landline telephone in the office to contact building supply stores petitioner claimed dollar_figure for office expenses on his tax returns for both of the years in issue but respondent allowed only dollar_figure for each year petitioner now contends that he should be entitled to deduct office expenses of dollar_figure for each of the years in issue to substantiate his claimed expenses petitioner submitted a receipt from ms pannepacker stating that petitioner pays her the following amounts each month dollar_figure for internet service dollar_figure for a landline telephone dollar_figure for computer and printer use and dollar_figure for petitioner’s share of a joint cellular phone plan petitioner submitted several invoices in ms pannepacker’s name including an invoice for internet and cable television that shows that ms pannepacker paid only dollar_figure per month for internet service ms pannepacker also accesses the internet through her laptop at her home on the schedule c attached to his tax_return petitioner claimed other expenses of dollar_figure for the settlement of a purchase dispute with builder’s prime window on his tax_return petitioner claimed schedule c other expenses of dollar_figure for books that he purchased during the preceding years he eventually used those books as part of his research for a book series that he recently published through a self-publishing house petitioner did not deduct those expenses as he paid them instead he deducted all of them on his tax_return because it was not until that he firmly decided that he would write the books petitioner timely filed his federal_income_tax returns for the years in issue on date respondent issued and mailed to petitioner a notice_of_deficiency petitioner timely filed his petition with this court 3petitioner stated with regard to his work on the books that during i know i’m going forward opinion i whether the burden_of_proof has shifted under sec_7491 we consider as a preliminary matter petitioner’s contention that the burden_of_proof has shifted to respondent pursuant to sec_7491 generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 as we explain below petitioner has failed to present credible_evidence sufficient to substantiate most items on those issues the burden_of_proof remains with petitioner with respect to a few factual issues petitioner presented credible_evidence sufficient to substantiate his expenses however because we decide those issues in petitioner’s favor on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 we therefore need not decide whether petitioner has also met the conditions of sec_7491 required to shift the burden_of_proof to respondent with respect to those issues ii whether petitioner is entitled to the claimed deductions deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to the deductions claimed sec_6001 503_us_79 sec_162 permits as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be deductible ordinary and necessary expenses must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs additionally sec_212 generally allows the deduction of ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income sec_1_212-1 income_tax regs such expenses must be reasonable in amount and bear a reasonable_and_proximate_relationship to the production or collection of taxable_income id however a taxpayer may not deduct personal expenses sec_262 generally a taxpayer must keep records sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we generally will not estimate a deductible expense however unless the taxpayer presents sufficient evidence to provide some basis upon which an estimate may be made 85_tc_731 sec_274 supersedes the cohan doctrine for certain categories of expenses 50_tc_823 affd per curiam 412_f2d_201 2d cir generally a deduction is disallowed for an expense for travel meals and entertainment or listed_property unless the taxpayer properly substantiates the amount of such expense the time and place of the expense the business_purpose and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained sec_274 listed_property includes passenger automobiles any type of property generally used for entertainment or recreation any computer_or_peripheral_equipment and any cellular phone or other similar telecommunications equipment sec_280f generally deductions for expenses subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner supra pincite larson v commissioner tcmemo_2008_187 sec_1_274-5t temporary income_tax regs fed reg date deductions for listed_property that is used both personally and in the taxpayer’s business are disallowed unless a taxpayer establishes the amount of business use of the property kinney v commissioner tcmemo_2008_287 olsen v commissioner tcmemo_2002_42 affd 54_fedappx_479 9th cir sec_1_274-5t temporary income_tax regs fed reg date taxpayers may substantiate their deductions by either adequate_records or sufficient evidence that corroborates the taxpayer’s own statement sec_274 to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination are sufficient to sec_280f has since been amended by the creating small_business jobs_act of publaw_111_240 124_stat_2560 which removed cellular phones and other similar telecommunications equipment from listed_property however that amendment is effective only for tax years beginning after date establish each element of an expenditure or use larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date as we have stated a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the expenditure ‘must have a high degree of probative value to elevate such statement’ to the level of credibility of a contemporaneous record larson v commissioner supra quoting sec_1 5t c temporary income_tax regs fed reg date in the absence of adequate_records a taxpayer alternatively may establish an element of an expenditure by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element larson v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date even if an expense would otherwise be deductible the deduction may still be denied if there is insufficient substantiation to support it see sec_1_274-5t temporary income_tax regs fed reg date we do not estimate under the cohan doctrine expenses that are subject_to the requirements of sec_274 sanford v commissioner supra pincite larson v commissioner supra a commuting expenses respondent contends that many of petitioner’s expenses including the amounts petitioner claimed for car and truck expenses tolls auto insurance and car rental expenses are not deductible because they are commuting expenses as a general_rule expenses for traveling between one’s home and one’s place of business or employment constitute commuting expenses and consequently are nondeductible personal expenses see sec_262 413_us_838 326_us_465 63_tc_129 as the supreme court explained in commissioner v flowers supra pincite the core reason commuting expenses are not deductible is that the taxpayer makes a personal choice about where to live in flowers the taxpayer was a longtime resident of jackson mississippi who accepted a job that required him to spend most of his time in mobile alabama for personal reasons the taxpayer decided to continue to maintain a home in jackson and made repeated trips between jackson and mobile the supreme court held that the taxpayer was not entitled to deduct the costs of traveling from jackson to mobile despite the substantial distance because those costs were incurred for personal reasons and not in the pursuit of the business of his employer the supreme court explained the facts demonstrate clearly that the expenses were not incurred in the pursuit of the business of the taxpayer’s employer the railroad jackson was his regular home had his post of duty been in that city the cost of maintaining his home there and of commuting or driving to work concededly would be non-deductible living and personal expenses lacking the necessary direct relation to the prosecution of the business the character of such expenses is unaltered by the circumstance that the taxpayer’s post of duty was in mobile thereby increasing the costs of transportation food and lodging whether he maintained one abode or two whether he traveled three blocks or three hundred miles to work the nature of these expenditures remained the same the added costs in issue moreover were as unnecessary and inappropriate to the development of the railroad’s business as were his personal and living costs in jackson they were incurred solely as the result of the taxpayer’s desire to maintain a home in jackson while working in mobile a factor irrelevant to the maintenance and prosecution of the railroad’s legal business the fact that he traveled frequently between the two cities and incurred extra living_expenses in mobile while doing much of his work in jackson was occasioned solely by his personal propensities id pincite by holding that commuting expenses are personal the supreme court placed those expenses in the category of nondeductible expenses now governed by sec_262 such personal expenses contrast with trade_or_business_expenses which are deductible provided they satisfy the requirements of sec_162 sec_162 provides that a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business three exceptions to the general_rule that commuting expenses are nondeductible have evolved since the supreme court decided flowers the first exception is that expenses_incurred traveling between a taxpayer’s residence and a place of business are deductible if the residence is the taxpayer’s principal_place_of_business home_office exception the second exception is that travel_expenses between a taxpayer’s residence and temporary work locations outside of the metropolitan area where the taxpayer lives and normally works are deductible temporary distant worksite exception the third exception is that travel_expenses between a taxpayer’s residence and temporary work locations regardless of the distance are deductible if the taxpayer also has one or more regular work locations away from the taxpayer’s residence regular work location exception petitioner contends that his transportation_expenses driving between his residence and worksites qualify under all three exceptions we will consider each exception in turn the home_office exception the first exception that expenses_incurred traveling between a taxpayer’s residence and a place of business are deductible if the residence is the taxpayer’s principal_place_of_business because a home_office is located at the residence is a judicially created exception see 113_tc_106 wis psychiatric servs v 5the first exception is also recognized under revrul_99_ 1999_1_cb_361 which states if a taxpayer’s residence is the taxpayer's principal_place_of_business the taxpayer may deduct daily transportation_expenses incurred in going between the residence and another work location commissioner 76_tc_839 73_tc_766 in the seminal case on the home_office exception curphey v commissioner supra the taxpayer maintained a home_office in his residence that qualified as his principal_place_of_business under sec_280a we stated petitioner made his trips from his home_office which we have held to be the principal_place_of_business with respect to his rental activities to his rental properties for a business_purpose ie to carry out management duties at those properties we see no reason why the rule that local transportation_expenses incurred in travel between one business location and another are deductible should not be equally applicable where the taxpayer’s principal_place_of_business with respect to the activities involved is his residence id pincite citations omitted according to the terms of this judicially created home_office exception the taxpayer’s residence must qualify as the taxpayer’s principal_place_of_business and we have consistently equated the principal_place_of_business requirement for the home_office exception with the principal_place_of_business requirement under sec_280a see 101_tc_537 curphey v commissioner supra pincite consequently although petitioner did not claim a deduction for the business use of his residence pursuant to sec_280a we nonetheless must consider whether petitioner’s office in his residence qualifies as his principal_place_of_business under that statute sec_280a provides that as a general_rule no deduction is allowed with respect to the taxpayer’s residence sec_280a provides several exceptions to that general_rule subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business for purposes of subparagraph a the term principal_place_of_business includes a place of business which is used by the taxpayer for the administrative or management activities of any trade_or_business of the taxpayer if there is no other fixed location of such trade_or_business where the taxpayer conducts substantial administrative or management activities of such trade_or_business where a taxpayer’s business is conducted in part at the taxpayer’s residence and in part at another location the supreme court has held that there are two primary considerations in deciding whether the home_office qualifies as the taxpayer’s principal_place_of_business the relative importance of the functions or activities performed at each location and the time spent at each location 506_us_168 strohmaier v commissioner supra pincite since the supreme court’s decision in soliman congress has added the flush language following sec_280a to expand the scope of the home_office deduction that flush language was intended to permit taxpayers who manage business activities from their homes to claim a home_office deduction even if they would not qualify under the soliman standard however 6the house report accompanying the amendment explained its purpose as follows the committee believes that the supreme court’s decision in soliman unfairly denies a home_office deduction to a growing number of taxpayers who manage their business activities from their homes thus the statutory modification adopted by the committee will reduce the present-law bias in favor of taxpayers who manage their business activities from outside their home thereby enabling more taxpayers to work efficiently at home save commuting time and expenses and spend additional time with their families moreover the statutory modification is an appropriate response to the computer and information revolution which has made it more practical for taxpayers to manage trade_or_business activities from a home_office sec_280a is amended to specifically provide that a home_office qualifies as the principal_place_of_business if the office is used by the taxpayer to conduct administrative or management activities of a trade_or_business and there is no other fixed location of the trade_or_business where the taxpayer conducts substantial administrative or management activities of the trade_or_business as under present law deductions will be allowed for a home_office meeting the above two-part test only if the office is exclusively used on a regular basis as a place of business by the taxpayer congress did not change the requirement that in order to qualify as the principal_place_of_business the home_office must be regularly and exclusively used for business purposes the exclusive-use requirement in sec_280a is an all-or- nothing standard 94_tc_348 our first consideration is whether petitioner’s residence is his principal_place_of_business a prerequisite for qualification under the home_office exception petitioner stored tools in a shed at his residence used the telephone in his office in his residence to contact building supply stores and used his desktop computer in his office to research parts for building houses and to keep track of his billing petitioner however offered no testimony or other evidence that he used the office in his residence exclusively for his business although ms pannepacker testified that she did not use the office at all during regular business hours she did not include in her testimony anything regarding her use of it during evenings or weekends petitioner did testify that he used a separate storage shed exclusively for his business and ms pannepacker confirmed petitioner’s testimony on that point it is clear from petitioner’s arguments h rept pincite 1997_4_cb_319 see also h conf rept pincite 1997_4_cb_1457 about the storage shed and his direct examination of ms pannepacker on that subject that he understood the importance of exclusive use nonetheless he failed to offer any testimony or other evidence that he used his home_office exclusively for his business petitioner also argues that his use of the storage shed exclusively for business entitles him to deduct his commuting expenses although deductions are allowed for separate structures used in connection with the taxpayer’s business pursuant to sec_280a the use of such separate structures for business does not qualify the taxpayer’s residence as his principal_place_of_business the term principal_place_of_business is set forth in sec_280a and the flush language following sec_280a that by its terms clarifies only sec_280 accordingly petitioner’s exclusive use of his storage shed does not make his residence his principal_place_of_business petitioner has the burden_of_proof on the home_office exception yet he has failed to produce testimony or documentary_evidence that he used his home_office exclusively for business purposes accordingly we conclude that petitioner has not shown that his residence was his principal_place_of_business consequently we hold that petitioner is not entitled to deduct his commuting expenses under the first exception see strohmaier v commissioner t c pincite since petitioner’s residence was not his ‘principal place of business’ it follows that the expenses relating to the disallowed mileage for each year constitutes commuting expenses that are not deductible see also romer v commissioner tcmemo_2001_168 holding that because the taxpayer’s residence did not qualify as his principal_place_of_business under sec_280a he was not entitled to deduct travel_expenses to and from his home beale v commissioner tcmemo_2000_158 same petitioner relies on 101_tc_537 to argue that his travel_expenses between his home and his worksites are deductible under the home_office exception even if his home does not qualify as his principal_place_of_business the revenue_ruling in effect at the time we decided walker was revrul_90_23 1990_1_cb_28 which allowed a taxpayer to deduct expenses traveling between a regular place of business and a temporary_work_location in walker we interpreted regular place of business under revrul_90_23 supra to include a taxpayer’s residence even though his residence did not qualify as his principal_place_of_business under sec_280a we held that the regular place of business standard employed by the commissioner in revrul_90_ supra was a less exacting standard than the principal_place_of_business standard adopted in our prior cases id pincite we treated the commissioner’s use of the regular place of business standard as a concession that effectively expanded the scope of the home_office exception id pincite the irs never acquiesced to our interpretation of regular place of business and both revrul_94_47 1994_2_cb_18 and revrul_99_7 1999_1_cb_361 explicitly exclude a taxpayer’s residence from what is considered a regular work location in strohmaier v commissioner supra pincite we made it clear that our holding in walker was limited to the regular place of business standard under revrul_90_23 supra in strohmaier we held that after revrul_90_23 supra was superseded by revrul_94_47 supra the home_office exception remained limited to instances in which the taxpayer’s residence qualifies under sec_280a as the taxpayer’s principal_place_of_business id accordingly we decline to accept petitioner’s argument that our holding in walker permits him to deduct transportation_expenses between his residence and his worksites the temporary distant worksite exception the temporary distant worksite exception is also rooted in caselaw in 3_tc_544 we held that the taxpayer was entitled to deduct travel and lodging_expenses stemming from a series of temporary worksites at which the taxpayer worked during the year all of which were distant from the taxpayer’s residence our decision in that case was based in part on the fact that the taxpayer had no principal_place_of_business during the tax_year see also 12_tc_20 the irs acquiesced to our decision in schurer and later issued rev_rul 1953_2_cb_303 which stated that when an employee is employed for a strictly temporary as distinguished from an indefinite period on a construction_project situated at a distance from the metropolitan area in which he is regularly employed he may deduct his actual expenses_incurred for daily transportation between his principal or regular place of employment and such job originally when courts decided whether transportation_expenses were nondeductible commuting expenses they focused only on the nature of the job whether it was of temporary or indefinite duration in 358_us_59 the supreme court summarized the law as follows generally a taxpayer is entitled to deduct unreimbursed travel_expenses under this subsection only when they are required by the exigencies of business to this rule however the tax_court has engrafted an exception which allows a deduction for expenditures of the type made in this case when the taxpayer’s employment is temporary as contrasted with indefinite or indeterminate however over the years a number of courts added an additional requirement that the temporary worksite had to be distant from the area where the taxpayer lives and normally works see 747_f2d_46 1st cir 671_f2d_1059 7th cir epperson v commissioner tcmemo_1985_382 the court_of_appeals for the first circuit explained the reasoning underlying the temporary distant worksite exception as follows a judicial exception has been carved out of this general_rule that commuting expenses are nondeductible to cover instances when people commute long distances to their workplaces for business rather than personal reasons this exception permits taxpayers to deduct commuting expenses to a job that is temporary as opposed to indefinite in duration the exception has been deemed necessary because it is not reasonable to expect people to move to a distant location when a job is foreseeably of limited duration implicit in this exception is the requirement that the taxpayer commute to a worksite distant from his or her residence without such a requirement the absurd result would obtain of permitting a taxpayer who commuted to a succession of temporary jobs to deduct commuting expenses no matter how close these jobs were to his residence dahood v united_states supra pincite citations omitted consistent with the holdings of similar cases the irs has memorialized the temporary distant worksite exception in revrul_99_7 c b pincite which states a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works the revenue_ruling defines a temporary_work_location as one that is realistically expected to last and does in fact last for year or less id neither revrul_99_7 supra nor any of its predecessors7 defines the term metropolitan area the revenue_ruling does not explain the rationale for the temporary distant worksite exception however as we read the revenue_ruling on the basis of the caselaw cited above the revenue_ruling recognizes that taxpayers whose work consists of many temporary worksites might not always have a choice about the location of those worksites although the taxpayer’s choices about where to live and where to normally work are personal and it is assumed the taxpayer will live near the place of employment it is unreasonable to expect that a taxpayer will move to a distant location for a temporary job see kasun v united_states supra pincite the taxpayer’s choice to take a temporary job at a remote location is therefore dictated by business needs more than personal preference petitioner contends that because he lived in cherry hill new jersey and most of his worksites were across the state line in pennsylvania those worksites were temporary work locations not within his metropolitan area because metropolitan area is not defined in any revenue_ruling petitioner argues that we should refer to the office of management and budget omb for a definition of metropolitan which petitioner contends is an urban_area with more than big_number people however petitioner is 7rev rul 1994_2_cb_18 revrul_90_23 1990_1_cb_28 rev_rul 1953_2_cb_303 mistaken about how the omb defines metropolitan area the omb defines a metropolitan_statistical_area or a micropolitan statistical_area as an area containing a recognized population nucleus and adjacent communities that have a high degree of integration with that nucleus standards for defining metropolitan and micropolitan statistical areas fed reg big_number date a metropolitan_statistical_area is distinguished from a micropolitan statistical_area by having a population core of at least big_number however petitioner’s reference to the definitions used by the omb does not support his contention because as defined by the omb petitioner’s residence in cherry hill new jersey and all of his temporary worksites are part of the philadelphia-camden-wilmington metropolitan_statistical_area see office of mgmt budget exec office of the president omb bull no update of statistical_area definitions and guidance on their uses nonetheless we decline to adopt any such rigid definition for deciding when a taxpayer’s temporary worksites take him outside the metropolitan area where the taxpayer lives and normally works adopting such a rigid definition would inevitably lead to some absurd results in some situations a rigid definition would disallow the deduction of travel_expenses that should be permitted the metropolitan statistical areas msas defined by the omb are often quite large such as the philadelphia-camden-wilmington msa a taxpayer who lives and normally works near the outskirts of one msa may normally drive only miles to and from worksites however if that taxpayer accepts work at a temporary worksite on the opposite end of the msa but still within the msa the taxpayer could end up driving as much as miles each way yet not be able to deduct such transportation_expenses because the worksite is still within the msa in other situations such a rigid definition would allow commuting expense deductions that should not be permitted for instance a taxpayer may live on the border of two msas if that taxpayer normally has worksites in one msa and only occasionally has worksites in the other msa the taxpayer would be permitted to deduct the expenses_incurred in traveling to the worksites in the second msa even if the distance traveled were no greater than that normally traveled when working at worksites in the first msa accordingly employing rigid definitions would frustrate the intent of the primary principle that commuting expenses are nondeductible indeed we conclude that respondent’s use of the term metropolitan area is not helpful for answering the question of whether petitioner’s travel_expenses are deductible under the temporary distant worksite exception instead we will evaluate the facts and circumstances to decide whether the travel_expenses in question were incurred in traveling to a worksite unusually distant from the area where petitioner lives and normally works such an approach is consistent with the approach historically taken by a number of other courts see ellwein v united_states 778_f2d_506 8th cir holding that it was necessary to consider whether the taxpayer’s temporary worksites were within the work area of the city that was the taxpayer’s tax_home dahood v united_states f 2d pincite for commuting expenses to a temporary worksite to be deductible that temporary worksite must be distant from the taxpayer’s residence 603_f2d_1292 8th cir commuting expenses to a temporary worksite a considerable distance from the taxpayer’s residence were deductible as the maps introduced by respondent at trial show petitioner’s residence in cherry hill new jersey is approximately miles east of philadelphia most of 8we are not bound by revenue rulings and we evaluate them based on the power to persuade standard articulated by the supreme court in 323_us_134 see 133_tc_202 129_tc_131 under that standard the weight we give revenue rulings depends upon their persuasiveness and the consistency of the commissioner’s position over time taproot admin servs inc v commissioner supra pincite petitioner’s worksites during the years in issue were in philadelphia or its suburbs to the north petitioner had five worksites that were and miles from his residence consequently it was petitioner’s normal practice during the years in issue to travel about miles from his residence to a worksite there was nothing unusual about those trips even the worksite that was farthest from petitioner’s residence was still within the city limits of philadelphia given that four out of five of petitioner’s worksites during the years in issue were in either philadelphia or its suburbs to the north we conclude that those areas are the areas where petitioner normally worked accordingly we hold that he was not entitled to deduct travel_expenses incurred in driving between his residence and those worksites see aldea v commissioner tcmemo_2000_136 holding that because it was the taxpayer’s personal choice to live outside the area where most of her temporary worksites were located she was not entitled to deduct her commuting expenses consequently we conclude that petitioner is not eligible to deduct his commuting expenses under the temporary distant worksite exception the regular work location exception unlike the first two exceptions the regular work location exception is not rooted in caselaw rather the regular work location exception was originally articulated by the commissioner in revrul_90_23 supra the current version of the regular work location exception is found in revrul_99_7 c b pincite which states if a taxpayer has one or more regular work locations away from the taxpayer’s residence the taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location in the same trade_or_business regardless of the distance revrul_99_7 supra does not define regular work location however revrul_90_23 c b pincite defines regular place of business as any location at which the taxpayer works or performs services on a regular basis we infer that the same definition should apply to regular work location under revrul_99_7 supra except that a regular work location may not include the taxpayer’s residence we also infer that because regular work location is contrasted with temporary_work_location the two are mutually exclusive revrul_90_23 c b pincite explains the rationale for the regular work location exception by analogy to rev_rul supra a taxpayer who pays or incurs daily transportation_expenses on trips between the taxpayer’s residence and one or more regular places of business is like the taxpayer described in rev_rul who pays or incurs daily transportation_expenses on trips between the taxpayer’s residence and temporary work sites within the metropolitan area that is considered the taxpayer’s regular place of business such daily transportation_expenses are nondeductible commuting expenses on the other hand a taxpayer who has one or more regular places of business and who pays or incurs daily transportation_expenses for trips between the taxpayer’s residence and temporary work locations is like the taxpayer described in rev_rul who pays or incurs deductible daily transportation_expenses for trips between the taxpayer’s residence and temporary work sites outside the metropolitan area that is considered the taxpayer’s regular place of business thus for a taxpayer who has one or more regular places of business daily transportation_expenses paid_or_incurred in going between the taxpayer’s residence and temporary work locations are deductible business_expenses under sec_162 of the code regardless of the distance we do not follow the commissioner’s reasoning it is unclear why the commissioner considers analogous the situation where a taxpayer travels between the taxpayer’s residence and a distant temporary_work_location and the situation where the taxpayer has one or more regular work locations and travels between the taxpayer’s residence and a nearby temporary_work_location the exception would be logical if it were limited to distant temporary work locations however as it stands the regular work location exception reaches a result similar to what the court_of_appeals for the first circuit labeled absurd when it held that there was an implicit requirement that in order for travel_expenses between a taxpayer’s residence and a temporary_work_location to be deductible the temporary_work_location must be distant from the taxpayer’s residence see dahood v united_states supra pincite nonetheless we will treat the regular work location exception as a concession by the commissioner 9similarly in 101_tc_537 we treated as a concession another portion of rev_rul in the instant case petitioner’s only work locations during the years in issues were worksites where he performed renovations all of those worksites were temporary as defined in revrul_99_7 supra and petitioner has not shown that he had other regular work locationsdollar_figure accordingly petitioner has not established facts that would qualify him for respondent’s concession consequently we conclude that petitioner is not entitled to deduct his commuting expenses under the regular work location exception because petitioner has failed to qualify under any of the three exceptions we hold that his expenses in traveling between his worksites and his residence were nondeductible commuting expenses other travel expense deductions petitioner contends that his travel between his residence and his worksites should not be considered commuting because he was carrying his tools in his pickup truck however the supreme court rejected a similar argument made by the taxpayer in fausner 1990_1_cb_28 that was inconsistent with our precedent but that was a concession in favor of the taxpayer 10we reject petitioner’s contention that his storage shed his car the bank and various building supply stores should be considered regular work locations petitioner has not established that he worked or performed services on a regular basis at any of those locations see revrul_90_23 1990_1_cb_28 v commissioner u s pincite in that case the taxpayer was an airline pilot who argued that his commuting expenses were deductible because he used his automobile to transport the bags he needed for his job id pincite the supreme court rejected the taxpayer’s argument but left open the possibility that a taxpayer could allocate expenses between the necessary costs for commuting and additional costs that might be incurred to transport job-related tools and materials id pincite after fausner the irs published revrul_75_380 1975_2_cb_59 stating that a taxpayer was entitled to deduct the cost of transporting the work implements by the mode of transportation used in excess of the cost of commuting by the same mode of transportation without the work implements however petitioner did not provide any evidence that would allow us to decide what excess commuting expenses if any might be attributable to transporting his tools to and from his worksites because any traveling expense under sec_162 is subject_to the strict substantiation requirements of sec_274 the cohan doctrine does not apply and we therefore will not estimate the amount of any additional deductible commuting expenses petitioner may have incurred by transporting his toolsdollar_figure 11we reject petitioner’s argument that the strict substantiation requirements of sec_274 do not apply because petitioner’s cars were trucks not passenger automobiles and therefore were not listed_property under sec_280f sec accordingly we will not allow petitioner any deduction for the transportation of his tools to his worksites petitioner contends that even if he is not entitled to deduct his commuting expenses he should still be entitled to deduct his expenses for short errands to pick up materials at building supply stores respondent acknowledges that such travel_expenses would be deductible but contends that petitioner failed to supply evidence documenting his alleged trips in his brief petitioner contends that we may ascertain how many trips he made to building supply stores by examining his debit card purchases and calculating the distances from his worksites to those building supply stores however petitioner did not provide sufficient evidence for us to link those trips to particular worksites because expenses for listed_property and any 280f d defines a passenger_automobile as any 4-wheeled vehicle manufactured primarily for use on public streets roads and highways and rated at big_number pounds unloaded gross vehicle weight or less in the case of a truck or van the vehicle will be considered a passenger_automobile if the gross vehicle weight is big_number pounds or less the record does not contain any evidence regarding the gross vehicle weight of his ford explorer and toyota tundra but we note that such vehicles are commonly used passenger automobiles moreover the regulations specifically state that the substantiation requirements of sec_274 apply generally to any pickup truck or van unless the truck or van has been specially modified with the result that it is not likely to be used more than a de_minimis amount for personal purposes sec_1_274-5t temporary income_tax regs fed reg date petitioner has not contended and the record does not support a finding that his pickup truck was so modified traveling expense under sec_162 are subject_to the strict substantiation requirements of sec_274 the cohan doctrine does not apply and we therefore cannot estimate the amounts of such expenses moreover petitioner was also performing renovation and constructing an addition on his own residence during the years in issue and it is impossible for us to determine from his debit card transactions whether purchases at building supply stores were for his own residence or for his business accordingly we conclude that petitioner has failed to prove that he is entitled to deduct expenses related to trips from his worksites to building supply stores finally respondent also acknowledges that petitioner would be entitled to deduct travel_expenses between different temporary worksites but petitioner testified that he typically worked at one worksite for several months at a time before moving on to another worksite accordingly petitioner has failed to show that he made any such trips in sum we hold that petitioner is not entitled to deduct any transportation_expenses during the years in issue b depreciation expenses in order to be entitled to a deduction for depreciation with respect to an automobile a taxpayer must establish that the automobile was used at least partially for business and the deduction will be allowed only to the extent of business use sec_167 60_tc_728 an automobile is listed_property under sec_280f and is therefore subject_to the strict substantiation requirements of sec_274 and the regulations thereunder those regulations also require strict substantiation with respect to depreciation expenses on listed_property sec_1_274-5t temporary income_tax regs fed reg date dollar_figure in order to deduct depreciation on listed_property the taxpayer must strictly substantiate the percentage of business use and we will not estimate the appropriate allocation using the cohan_rule see sowards v commissioner tcmemo_2003_180 vaksman v commissioner tcmemo_2001_165 affd 54_fedappx_592 5th cir bishop v commissioner tcmemo_2001_82 yecheskel v commissioner tcmemo_1997_89 affd without published opinion 173_f3d_427 4th cir whalley v commissioner tcmemo_1996_533 as we concluded above most of petitioner’s claimed business use of his automobile was actually for commuting a nondeductible sec_1_274-5t temporary income_tax regs fed reg date provides for taxable years beginning on or after date no deduction or credit shall be allowed with respect to listed_property unless the taxpayer substantiates each element of the expenditure this limitation supersedes the doctrine found in cohan v commissioner for purposes of this section the term expenditure means expenses and items including items such as loss and depreciation personal_expense petitioner provided no evidence regarding any other use of his vehicle that would satisfy the substantiation requirements of sec_274 accordingly we hold that he is not entitled to deduct any depreciation on his automobiledollar_figure on his tax_return petitioner claimed a dollar_figure deduction for depreciation of his tools however he did not explain how he determined that he was entitled to such a deduction on brief he contends that dollar_figure is a reasonable value for his tools and that he should be entitled to deduct them using straight-line_depreciation over years petitioner contends that we should employ the cohan_rule and estimate the amount of depreciation to which he is entitled the cost of tools with useful lives greater than a year is recoverable by depreciation sec_167 sec_168 seawright v 13at trial petitioner attempted to introduce an incomplete unsigned portion of his tax_return for the purpose of showing that he put his ford explorer into service during we sustained respondent’s objection to that exhibit and did not admit it into evidence petitioner argues in a separate motion that we erred in refusing to admit that exhibit even if that exhibit were admitted petitioner would not be allowed to depreciate his ford explorer accordingly we will deem petitioner’s motion moot similarly we will deem moot petitioner’s motion to admit a portion of his tax_return which he contends should be admitted to show that the irs did not object to deductions he claimed for commuting expenses during whether the irs examined petitioner’s return for his tax_year is irrelevant to our decision in the instant case respondent is not estopped from asserting a different position in the years in issue even if he accepted petitioner’s treatment of certain items during other years see 55_tc_28 commissioner 117_tc_294 petitioner offered no testimony or other evidence regarding the date on which he purchased the tools since he testified that the records regarding their purchase were destroyed in we infer that they were purchased some time before then petitioner failed to offer any evidence that the cost of his tools were not already fully depreciated by and without more evidence we are unable to estimate the amount of depreciation to which petitioner is entitleddollar_figure see vanicek v commissioner t c pincite although he did not claim it on his return petitioner contends that he should also be allowed to depreciate the cost of the toolshed that he used exclusively to store his tools for work however petitioner produced no evidence to substantiate the amount he spent on the toolshed nor did he indicate when he purchased it he merely guessed what it was worth accordingly we conclude that petitioner has failed to produce 14at trial in order to provide a basis for estimating the value of his tools petitioner attempted to introduce a price quote on similar tools he obtained the price quote from home depot during date we sustained respondent’s objection and did not admit the price quote into evidence petitioner now moves that we reconsider that ruling however even if we were to admit petitioner’s price quote we would still disallow petitioner’s claim for depreciation of his tools because he introduced no evidence regarding when he purchased those tools accordingly we will deem petitioner’s motion moot evidence that would allow him to claim depreciation on the toolshed see id c legal expenses a taxpayer is entitled to deduct expenses for legal fees pursuant to sec_162 in a suit that arises in connection with the taxpayer’s business 372_us_39 276_us_145 91_tc_352 a taxpayer is even permitted to deduct legal expenses from a criminal matter as long as the criminal matter is sufficiently connected to the taxpayer’s business see 383_us_687 the deductibility of legal expenses is determined by looking at the origin and character of the claim with respect to which an expense was incurred united_states v gilmore supra pincite petitioner’s testimony established that his legal expenses were incurred during several contract disputes including one that led to his arrest those disputes arose in connection with his business as an independent building contractor we are satisfied by petitioner’s and ms pannepacker’s testimony regarding the origin and character of those expenses we are also satisfied that although the canceled checks provided by petitioner to substantiate the majority of those expenses were written by ms pannepacker they were written on a bank account containing petitioner’s funds however petitioner’s claimed deduction of dollar_figure in legal fees paid during cannot be deducted on his return see 32_tc_775 a cash_basis taxpayer’s legal fees could be deducted only in the years during which they were actually paid not in subsequent years affd 283_f2d_487 9th cir see also dehoney v commissioner tcmemo_2006_108 accordingly we conclude that petitioner is entitled to deduct only the legal fees he has substantiated ie dollar_figure for and dollar_figure for d office expenses sec_262 generally disallows deductions for personal expenses and sec_262 provides that the first telephone line of a taxpayer’s residence will be treated as a personal_expense accordingly we conclude that petitioner is not entitled to deduct the cost of his landline telephone cellular phone sec_15 and computers are listed items under sec_280f and are therefore subject_to the heightened substantiation requirements of sec_274dollar_figure petitioner did 15as noted above for tax years beginning after date cellular phones are no longer listed_property under sec_280f 16because we have found that no portion of petitioner’s residence qualified as his principal_place_of_business under sec_280a we reject petitioner’s argument that his computer qualifies for the exception under 280f d b which provides not provide any testimony or other evidence regarding the extent of his business use of his cellular phone or computer accordingly he has not satisfied the strict substantiation requirements under sec_274 and respondent’s disallowance of those expenses will be sustained the court has characterized internet service provider expenses as utility expenses verma v commissioner tcmemo_2001_132 strict substantiation therefore does not apply and the court may estimate a taxpayer’s deductible expenses provided that the court has a reasonable basis for making an estimate vanicek v commissioner supra pincite petitioner provided documentation that ms pannepacker spends dollar_figure per month on internet service and he testified that he uses the internet to research parts and tools however ms pannepacker also uses the internet at home presumably for recreation the record before us would establish petitioner’s office expense deduction of at most dollar_figure per month however respondent conceded to petitioner in the notice_of_deficiency a deduction of dollar_figure per month for office expenses accordingly we sustain respondent’s determination that petitioner is entitled to that computers used at a regular business establishment are not listed_property sec_280f provides that any portion of a dwelling_unit will qualify as a regular business establishment only if that portion of the dwelling satisfies the requirements of sec_280a deduct only dollar_figure per year for office expenses not the dollar_figure per year he claimed on his returns e other expenses as part of petitioner’s claimed other expenses on his schedule c he included a dollar_figure expense related to a settlement with builder’s prime window builder’s prime at some point builder’s prime billed ms pannepacker approximately dollar_figure for windows that petitioner and ms pannepacker testified she never purchased petitioner testified that the bill was related to some work he was doing as general contractor but that the accounting department at builder’s prime had made an error and billed him for windows he did not order because petitioner used a bank account in ms pannepacker’s name to conduct his business the bill from builder’s prime was actually addressed to ms pannepacker who has never bought anything from builder’s prime in addition to petitioner’s testimony and that of ms pannepacker petitioner also provided copies of correspondence with builder’s prime regarding the dispute a canceled check payable to builder’s prime with a note about settlement on the memo line and a settlement agreement signed by petitioner ms pannepacker and the president of builder’s prime the settlement agreement also refers to the bills from another project that petitioner explained were the source of the dispute petitioner testified that he never received reimbursement for that settlement expense from mr mancino and he also submitted a statement from mr mancino included among the stipulated exhibits in which mr mancino stated that he did not reimburse petitioner for that amount we are persuaded by petitioner’s evidence that the dollar_figure paid to builder’s prime was a settlement payment that arose from petitioner’s contracting business and that he was never reimbursed for that payment accordingly we conclude that it is a deductible business_expense for petitioner contends that he is entitled to deduct dollar_figure on his tax_return for books he purchased between and he contends that he did not deduct those expenses during prior years because he did not begin writing seriously until the books purchased by petitioner consist almost entirely of popular books that most purchasers would read for pleasure the record is unclear as to whether at the time petitioner made the purchases he intended to use the books as research material for books he intended to write in the future indeed it is unclear from the record whether petitioner had even conceived of the idea of writing a book series when he began to purchase the books during in any case because petitioner paid for the books in prior years he is not entitled to deduct them on his return see 17_tc_973 expenses_incurred and paid in prior years are not deductible in later years though incidental to earnings in later years iii whether petitioner is liable for accuracy-related_penalties sec_6662 imposes an accuracy-related_penalty of percent of any underpayment that is attributable to causes specified in subsection b subsection b applies the penalty to any underpayment attributable to inter alia a substantial_understatement_of_income_tax meaning that the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or dollar_figure sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of substantial_authority or reasonable_cause under sec_6664 see rule a higbee v commissioner supra pincite respondent determined that petitioner was liable for the penalty under sec_6662 because he substantially understated his income_tax for both of the years in issue sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the exact amount of petitioner’s understatement will depend upon the rule_155_computations which we order below to the extent that those computations establish that petitioner has a substantial_understatement_of_income_tax respondent has met his burden of production see prince v commissioner tcmemo_2003_247 the amount of an understatement on which the penalty is imposed will be reduced by the portion of the understatement that is attributable to the tax treatment of an item that was supported by substantial_authority or for which the relevant facts were adequately disclosed in the return or in a statement attached to the return sec_6662 additionally no penalty will be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion see sec_6664 petitioner has failed to show that he had substantial_authority or acted with reasonable_cause and in good_faith with respect to any portion of his underpayment accordingly we hold that he is liable for the sec_6662 penalty insofar as the rule_155_computations show a substantial_understatement_of_income_tax in reaching the foregoing holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
